Citation Nr: 1718971	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  06-01 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to September 1988. 

This appeal is before the Board of Veterans' Appeals (Board) from March 2009 and January 2010 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The issues on appeal were remanded by the Board in May 2014 and August 2015.


FINDING OF FACT

Neither hearing loss nor tinnitus began during service, is the result of in-service noise exposure, or is related to service in any other way.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in November 2007 and October 2009 letters.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  The Veteran's service treatment records, VA medical records, Social Security Administration records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of her claimed disabilities in October 2014.  This examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Moreover, in associating all pertinent evidence with the claims file, obtaining the October 2014 VA examination, and sending the Veteran a September 2015 development letter, the agency of original jurisdiction substantially complied with the Board's May 2014 and August 2015 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 104-106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, for certain chronic diseases, such as organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

As reflected in her August 2009 substantive appeal, the Veteran asserts that she has current hearing loss as a result of exposure to loud, high-pitch noises daily as a radio operator in service.  The Veteran's service records reflect that her primary specialty was Communication System Technical Control Operator.  

Service treatment records reflect no reports of hearing, audiological, or ear problems.  Audiological results reported at the time of the Veteran's August 1988 examination for separation from service reflect essentially the same, or slightly improved, hearing than that shown in audiological results reported on November 1976 examination for entry into service.  At the time of her August 1988 separation examination, the Veteran reported no history of hearing loss or ear, nose or throat trouble, and no hearing or audiological problems were noted.  

Post-service treatment records reflect that on February 1995 physical examination of the ears and gross hearing, the assessment was normal except for increased cerumen bilaterally.  A May 1998 hearing test reflects that the Veteran denied feeling that she had hearing loss, but that she complained of tinnitus.  On November 1999 physical examination, it was noted that, regarding hearing loss, ear pain, and tinnitus, there were no positive symptoms and no complaints were offered.  

The Veteran's service connection claim for hearing loss was received by VA on November 2, 2007.

A November 2007 VA treatment note reflects that the Veteran's main complaint was ringing in the ears, which she reported as chronic and long-standing since her military service.  When questioned if she had any hearing deficits, the Veteran said she did not have any, only just ringing in the ears, and that for the ringing in the ears she was looking for compensation.  An October 2008 VA treatment record reflects that the Veteran stated he had been suffering from bilateral tinnitus for a duration of 20 years, but denied hearing loss.

On October 2014 VA examination, the Veteran's auditory threshold in each ear at 4,000 Hertz was 40 decibels; thus, she was shown to have had a hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner took the Veteran's reported history, including her reports of noise exposure from radio frequencies in service from 1977 to 1988 as a radio operator and that her tinnitus began six months before getting out.  After reviewing the record, the examiner opined that the Veteran's hearing loss and tinnitus were less likely than not related to service, including her military noise exposure.  The examiner explained that the Veteran's hearing was not significantly worse at any frequency at discharge, as compared to enlistment, and that there was no evidence of significant threshold shift incurred in service; as there was no significant worsening of hearing in service demonstrated by a positive threshold shift (worse than reference threshold), there was no evidence of traumatic noise exposure in service.  The examiner further explained that the Veteran had history of recurring labyrinthitis, of which tinnitus can be a symptom, and that the Veteran also had a history of a psychiatric disorder, neck arthritis, and bruxism, which could cause or exacerbate tinnitus.

In this case, service connection for hearing loss and tinnitus must be denied.  The Veteran has been shown to have current hearing loss and tinnitus.  However, even assuming the Veteran was exposed to loud, high pitch noises as a radio operator in service, the evidence does not reflect that such current hearing problems are related to in-service noise exposure.

The only medical opinion on the question of nexus to service is that of the October 2014 VA examiner, who opined that hearing loss and tinnitus were not related to the Veteran's in-service noise exposure.  The Board finds the examiner's opinion to be highly probative.  The examiner took the Veteran's history, including reports of in-service noise exposure, reviewed the record, and provided a clear rationale for her opinion based on the documented in-service and post-service medical evidence.  Again, there is no medical opinion or other such competent evidence contradicting the October 2014 examiner's opinion or otherwise relating the Veteran's current hearing loss or tinnitus to her in-service noise exposure.

The Board notes the Veteran's assertions during 2007 and 2008 treatment and on October 2014 VA examination that her tinnitus has existed since service and had its onset six months prior to separation from service.  However, in the almost 20 years from the Veteran's service to her November 2007 claim for benefits, the record contains only one notation of tinnitus, in May 1998, almost 10 years after separation from service; at that time, the Veteran did not indicate that any such problem had been ongoing for 10 years or was related to her period of service.  Also, February 1995 examination of the Veteran's hearing and ears reflects no complaints of tinnitus, and on November 1999 examination, it was noted that, regarding tinnitus, there were no positive symptoms and no complaints were offered.  In light of the evidence as a whole, the Board finds the Veteran's assertions that tinnitus began in service and continued until the time of her November 2007 claim and beyond not to be credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (indicating that contemporaneous evidence has greater probative value than reported history); see also Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (Board decision properly assigned more probative value to a private hospital record that included lay history that was made for treatment purposes than to subsequent statements made for compensation purposes); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (in analyzing credibility, the Board is justified in taking into account multiple factors, including lack of contemporaneous medical evidence, possible bias, and inconsistencies within the record).

Finally, as neither hearing loss nor tinnitus has been shown to have manifested until years after service, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309(a) for chronic diseases are not applicable.

Therefore, a preponderance of the evidence is against a finding that either hearing loss or tinnitus began during service, is the result of in-service noise exposure, or is related to service in any other way.  Accordingly, service connection for bilateral hearing loss and tinnitus must be denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


